DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/6/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combe (US 2018/0266163).
For claim 1, Combe teaches an electrical shut-off device (Figures 4, 7 and 8), comprising: 
a housing ([0022]); 
first (input of 13 connected to 16 of Figure 4 or input of 53 connected to 56 of Figure 7, [0015] and Figure 4) and second (input connected to test button, [0040]) inputs and an output (output of 13 received by 17 of Figure 4 or output of 53 received by 57 of Figure 7) disposed on the housing (as understood by examination of the Figures); 
a transmission/reception (T/R) module (16 of Figure 4 or 56 of Figure 7, [0015] and [0034]) coupled to the first input (as understood by examination of Figures 4 and 7 respectively); 
an input device coupled to the second input (test button, [0040]); 
an electrical device coupled to the output (17 and 18 of Figure 4 or 57 and 58 of Figure 7); and 
a processor (16 of Figure 4 or 53 of Figure 7) in signal communication with the T/R module, the input device and the electrical device via the first and second inputs and the output, respectively (as understood by examination of Figures 4 and 7, respectively), the processor being configured to issue an instruction via the T/R module (send wireless alert notifications, [0034]) and to take an additional action in accordance with an actuation state of the input device (test for proper functionality, [0040]).
Combe fails to distinctly disclose:
the processor being configured take an action relative to the electrical device  responsive to a signal being received by the T/R module.
However, Examiner takes official notice that it is notoriously old and well known for sensors to wirelessly communicate with a processor (e.g., internet of things devices).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Combe’s smoke/CO sensor (14 or 54 of Figures 4 and 7, respectively) as a wireless smoke/CO sensor wirelessly communicable with Combe’s processor (via 16 or 56, Figures 4 and 7, respectively) for ease of user installation and since it relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic box labeled "smoke/CO sensor" in instant Fig. 4 and 7 suggests that any well-known smoke/CO sensor can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
The modified version of Combe as defined above teaches:
the processor being configured take an action relative to the electrical device (74 or 82, Figure 8) responsive to a signal being received by the T/R module (72, Figure 8).
For claim 2, the modified version of Combe as defined above teaches that the housing is receptive of power from an AC line ([0016]) but fails to explicitly teach that the housing is grounded.  
However, examiner takes official notice that it is notoriously old and well known to ground the housing of an electrical circuit in order to safely remove excess electricity (e.g., to reduce the risk of shock or fire).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to ground Combe’s housing in order to increase safety when operating Combe’s circuit.
For claim 3, the modified version of Combe as defined above further teaches:
the T/R module is communicative via at least one of microwave, radio frequency (RF), and Infrared (IR) networks ([0015] and [0034]).
For claim 4, the modified version of Combe as defined above further teaches:
the T/R module comprises an antenna and a transceiver and is communicative with external devices via a wireless protocol (although an antenna is not explicitly stated, it is inherent for wireless communication via a transceiver to include an antenna, [0015] and [0034]).
For claim 5, the modified version of Combe as defined above further teaches:
the input device comprises at least one of a reset button and a test button (test button, [0040]).
For claim 6
the output and the electrical device are provided as respective pluralities of outputs and electrical devices ([0037]-[0038]).
For claim 7, the modified version of Combe as defined above further teaches:
the electrical device is coupled to a garage door opener (82, Figure 8).
For claim 8, the modified version of Combe as defined above further teaches:
the electrical device is coupled to a ventilation unit (74, Figure 8).
For claim 9, the modified version of Combe as defined above further teaches:
the electrical device comprises at least one of a T/R module (remote controlled garage door opener, [0033]) and is receptive of power ([0034] teaches a power source for a motor) but fails to explicitly teach power from an alternating current (AC) line.
However, examiner takes official notice that it is notoriously old and well known for garage door openers to utilize AC power.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use to use an AC motor supplied with AC power to implement Combe’s motor unit 58 since it relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic box labeled "motor unit" in instant Fig. 7 suggests that any well-known motor can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
For claim 10, the modified version of Combe as defined above further teaches:
the processor is configured to periodically communicate with a network (26 of Figure 4 or 66 of Figure 7) via the T/R module (as understood by examination of Figures  and to determine that the signal is an alarm in accordance with the signal being asynchronously received from the network (as understood by examination of Figures 4 and 7).
For claim 11, the modified version of Combe as defined above further teaches:
the additional action comprises controlling operations of external devices (powering up ventilation devices or activating garage door, [0040]).
For claim 12, Combe teaches a method of operating an electrical shut-off device (Figures 4, 7 and 8) comprising a transmission/reception (T/R) module (16 of Figure 4 or 56 of Figure 7), which is communicative according to a wireless protocol via at least one of radio frequency (RF) and Infrared (IR) networks (26 of Figure 4 or 66 of Figure 7, [0015] and [0034] respectively), and an input device (test button, [0040]), the method comprising: 
periodically communicating with the at least one of the RF and IR networks according to the wireless protocol via the TR module (sending data to central monitor, Figures 4 and 7).
Combe fails to distinctly disclose:
receiving an asynchronous signal from the at least one of the RF and IR networks according to the wireless protocol via the TR module; 
identifying the asynchronous signal as an alarm; 
issuing an instruction to an external electrical device to take an action according to the wireless protocol via the T/R module responsive to receipt of the asynchronous signal and identification thereof as an alarm; and 
taking an additional action in accordance with an actuation state of the input device.
However, Examiner takes official notice that it is notoriously old and well known for sensors to wirelessly communicate with a processor (e.g., internet of things devices).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Combe’s smoke/CO sensor (14 or 54 of Figures 4 and 7, respectively) as a wireless smoke/CO sensor wirelessly communicable with Combe’s processor (via 16 or 56, Figures 4 and 7, respectively) for ease of user installation and since it relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic box labeled "smoke/CO sensor" in instant Fig. 4 and 7 suggests that any well-known smoke/CO sensor can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
The modified version of Combe as defined above teaches:
receiving an asynchronous signal (output of smoke/CO sensor) from the at least one of the RF and IR networks according to the wireless protocol via the TR module (as understood by the modification as defined above); 
identifying the asynchronous signal as an alarm (72 of Figure 8); 
issuing an instruction to an external electrical device to take an action according to the wireless protocol via the T/R module responsive to receipt of the asynchronous signal and identification thereof as an alarm (74 or 82 of Figure 8); and 
taking an additional action in accordance with an actuation state of the input device (test for proper functionality, [0040]).
For claim 13, the modified version of Combe as defined above further teaches:
the identifying comprises determining that the asynchronous signal is received asynchronously relative to periodic communications (as understood by the modification as defined above).
For claim 14, the modified version of Combe as defined above further teaches:
the issuing of the instruction comprises issuing an instruction to the external electrical device to shut down (temporarily disabling the power switch, [0034]).
For claim 15, the modified version of Combe as defined above further teaches:
the issuing of the instruction comprises issuing an operational instruction to the external electrical device (as understood by examination of 74 or 82 of Figure 8).
For claim 16, the modified version of Combe as defined above further teaches:
the taking of the additional action comprises controlling operations of additional external devices (test for proper functionality, [0040]).
For claim 17, the modified version of Combe as defined above further teaches that the taking of the additional action comprises: 
determining the actuation state of the input device (test for proper functionality, [0040]); and 
resuming periodic communications in an event the input device is determined to have been actuated (normal operation, as understood by [0040]).
For claim 18
the taking of the additional action comprises controlling operations of additional external devices (test for proper functionality, [0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849